PER CURIAM.
Although the trial court incorrectly found that appellant’s claims of ineffective assistance of trial counsel should have been raised on direct appeal, we affirm the denial of appellant’s Florida Rule of Criminal Procedure 3.850 motion because she failed to allege the prejudicial effect of counsel’s alleged ineffectiveness. See Gaskin v. State, 737 So.2d 509, n. 13 (Fla.1999); Daniels v. State, 701 So.2d 1222, 1223 (Fla. 1st DCA 1997); see also Robinson v. State, 393 So.2d 33, 35 (Fla. 1st DCA 1981) (holding that, if a trial court’s order can be upheld under any theory revealed by the appellate record, affir-mance is proper even if the order was entered for a different or erroneous reason).
BOOTH, MINER and KAHN, JJ., CONCUR.